Name: 2004/416/EC:Commission Decision of 29 April 2004 on temporary emergency measures in respect of certain citrus fruits originating in Argentina or Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  natural and applied sciences;  agricultural activity;  international trade;  America;  agricultural policy;  deterioration of the environment
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 151/76 COMMISSION DECISION of 29 April 2004 on temporary emergency measures in respect of certain citrus fruits originating in Argentina or Brazil (notified under document number C(2004) 1584) (2004/416/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Spain informed the other Member States and the Commission that in plant health checks carried out in 2003, numerous infestations of citrus fruits originating in Argentina or Brazil with harmful organisms have been found, and in particular with Guignardia citricarpa Kiely (all strains pathogenic to Citrus), and Xanthomonas campestris (all strains pathogenic to Citrus). Moreover, infestations of citrus fruits originating in Brazil with Guignardia citricarpa Kiely (all strains pathogenic to Citrus), were also reported in 2003 by the Netherlands and the United Kingdom. (2) Spain took official emergency measures prohibiting the import of citrus fruits originating in Argentina or Brazil into its territory as of 12 November 2003. (3) Directive 2000/29/EC requires that, in order to protect the Community from the introduction of the harmful organisms concerned, citrus fruits originating in third countries are to comply with certain technical requirements, in particular those laid down in points 16.2 and 16.4 of Section I of Part A of Annex IV to that Directive. The information received from Spain, the Netherlands and the United Kingdom shows that those requirements have not been complied with as regards citrus fruits imported from Argentina and Brazil. (4) Therefore temporary emergency measures should be taken which apply to imports of citrus fruits, originating in Argentina or Brazil, into the Community. (5) If it becomes apparent that those emergency measures are not sufficient to prevent the entry of the harmful organisms concerned, or have not been complied with, more stringent or alternative measures should be envisaged. (6) The effect of the emergency measures should be assessed continually until 30 November 2004, in particular on the basis of information to be provided by Member States. Possible subsequent measures should be considered in the light of the results of that assessment. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from points 16.2 and 16.4 of Section I of Part A of Annex IV to Directive 2000/29/EC, from 1 May 2004 fruits of Citrus L, Fortunella Swingle, Poncirus Raf., and their hybrids (hereinafter referred to as citrus fruits), originating in Argentina or Brazil may only be introduced into the territory of the Community if they comply with the requirements laid down in the Annex to this Decision. Article 2 Without prejudice to the provisions of Commission Directive 94/3/EC (2), each Member State importing citrus fruits originating in Argentina or Brazil shall provide the Commission and the other Member States, by 31 December 2004 at the latest, with a detailed technical report on the results of plant health checks carried out on those fruits in accordance with Article 13(1) of Directive 2000/29/EC between 1 May and 30 November 2004. Article 3 Between 1 May and 30 November 2004, the Commission shall continually follow the development of the situation. If it becomes apparent that those emergency measures are not sufficient to prevent the entry of Guignardia citricarpa Kiely (all strains pathogenic to Citrus) or Xanthomonas campestris (all strains pathogenic to Citrus), or have not been complied with, the Commission shall take more stringent or alternative measures, under the procedure laid down in Article 16(3) of Directive 2000/29/EC. Article 4 Spain shall adjust by 30 April 2004 at the latest the measures which it has adopted with a view to protect itself against the introduction and the spread of Guignardia citricarpa Kiely (all strains pathogenic to Citrus) and Xanthomonas campestris (all strains pathogenic to Citrus) in such a manner that the measures comply with Articles 1 and 2, and shall forthwith inform the Commission of the adjusted measures. Article 5 This Decision shall be reviewed by 31 January 2005 at the latest. Article 6 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/31/EC (OJ L 85, 23.3.2004, p. 18). (2) OJ L 32, 5.2.1994, p. 37 and corrigendum (OJ L 59, 3.3.1995, p. 30). ANNEX Without prejudice to the provisions applicable to the fruits in points 16.1, 16.3 and 16.5 of Section I of Part A of Annex IV to Directive 2000/29/EC, the following requirements shall apply: 1. Citrus fruits originating in Argentina or Brazil shall be accompanied by a certificate referred to in paragraph 1 of Article 13 of Directive 2000/29/EC, officially stating that: (a) the fruits originate in an area recognised as being free from Xanthomonas campestris (all strains pathogenic to Citrus), in accordance with the procedure referred to in Article 18(2) of Directive 2000/29/EC, and mentioned on the certificate; or (b)  in accordance with an official control and examination regime, no symptoms of Xanthomonas campestris (all strains pathogenic to Citrus) have been observed in the place of production since the beginning of the last cycle of vegetation, and  in accordance with an official control and examination regime, including an appropriate testing regime, the fruits harvested in the place of production are free from Xanthomonas campestris (all strains pathogenic to Citrus), and  the fruits have been subjected to treatment such as sodium orthophenylphenate and mentioned on the certificate, and  the place of production, the packing facilities, exporters and any other operator involved in the handling of the fruits are officially registered for this purpose. 2. Citrus fruits, other than Citrus aurantium L., originating in Argentina or Brazil shall be accompanied by a certificate referred to in paragraph 1 of Article 13 of Directive 2000/29/EC, officially stating that: (a) the fruits originate in an area recognised as being free from Guignardia citricarpa Kiely (all strains pathogenic to Citrus), in accordance with the procedure referred to in Article 18(2) of Directive 2000/29/EC, and mentioned on the certificate; or (b)  no symptoms of Guignardia citricarpa Kiely (all strains pathogenic to Citrus), have been observed in the place of production since the beginning of the last cycle of vegetation, and none of the fruits harvested in the place of production has shown, in appropriate official examination, symptoms of this organism, and  the place of production, the packing facilities, exporters and any other operator involved in the handling of the fruits are officially registered for this purpose. 3. Fruits covered by this Decision may only enter the Community if their movement, from their place of production to the point of export to the Community, is accompanied by documents issued under the authority of and supervised by the National Plant Protection Organisation of Argentina or Brazil respectively, as part of a documentary system on which information is made available to the Commission.